I respectfully dissent from the majority's conclusion that appellant's motion to withdraw her guilty plea was properly before the trial court at sentencing. Although Crim.R. 32.1 does not state that the motion must be in writing, the facts sub judice point out that no motion was filed. Pursuant to Crim.R. 47 all motions "other than one made during trial or hearing shall be in writing." Crim.R. 47. MOTIONS An application to the court for an order shall be by motion. A motion, other than one made during trial or hearing, shall be in writing unless the court permits it to be made orally. It shall state with particularity the grounds upon which it is made and shall set forth the relief or order sought. It shall be supported by a memorandum containing citations of authority, and may also be supported by an affidavit.
I would deny Assignments of Error I and II as no motion was properly before the trial court.
  ________________________ SHEILA G. FARMER, JUDGE